NUMBER 13-07-002-CR

 
COURT OF APPEALS

 
THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



OSCAR RIVERA,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.


On appeal from the 319th District Court of Nueces County, Texas.



MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza, and Benavides

Memorandum Opinion by Justice Benavides


	In 2004, Oscar Rivera was placed on two years probation for injury of a child.  On
January 10, 2006, Oscar Rivera was again indicted for injury to a child that occurred on or
about May 30, 2005. Tex. Penal Code Ann. § 22.04 (Vernon 2005).  As a result of the
second indictment, the State of Texas filed a motion to revoke.   Oscar Rivera pled guilty
to the new allegation of injury to child and pled true to the allegations in the motion to
revoke.  After a hearing, the trial court found that Rivera had violated the terms and
conditions of his probation, revoked his probation, and assessed punishment at two years
in a state jail.  The court further found Rivera guilty of injury to a child on May 30, 2005 and
assessed punishment at 25 years in the Texas Department of Criminal Justice. (1) 
	Rivera's appellate counsel, concluding  that "there are no arguable grounds to be
advanced on appeal," filed an Ander's brief in which he reviewed the merits, or lack
thereof, of the appeal.  We affirm.
I.  DISCUSSION

A.	Compliance with Anders v. California
	Rivera's counsel filed an Anders brief, in which he concludes there is nothing that
merits review on direct appeal.  Anders v. California, 386 U.S. 738, 744 (1967).  Appellant's
brief meets the requirements of Anders.  Id. at 744-45; see High v. State, 573 S.W.2d 807,
812 (Tex. Crim. App. [Panel Op.] 1978).  In compliance with Anders, counsel presented
a professional evaluation of the record and referred this Court to what, in his opinion, are
all issues which might arguably support an appeal. See Anders, 386 U.S. at 744; Currie
v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812. 
	Counsel has informed this Court that he: (1) has diligently read and reviewed the
record and the circumstances of appellant's conviction, including the hearing at which
Rivera entered his plea and the sentencing hearing; (2) believes that there are no arguable
grounds to be advanced on appeal; and (3) forwarded to Rivera a copy of the brief along
with a letter informing Rivera of his right to review the record and to file a pro se brief.  See
Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim.
App. 1991) (en banc); High, 573 S.W.2d at 813.  No pro se brief has been filed by Rivera. 
B.	Independent Review
	The United States Supreme Court has advised appellate courts that upon receiving
a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to
decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80 (1988); see
Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus Christi 2003, no pet.). 
Accordingly, we have carefully reviewed the record and have found nothing that would
arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.
2005); Stafford, 813 S.W.2d at 509.  We agree with counsel that the appeal is wholly
frivolous and without merit.  See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs
and reviewed the record for reversible error but found none, the court of appeals met the
requirements of Texas Rule of Appellate Procedure 47.1.").
II. CONCLUSION
	The judgment of the trial court is affirmed.  We order counsel to notify appellant of
the disposition of this appeal and the availability of discretionary review.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam).  Counsel has requested
to withdraw from further representation of Rivera on appeal.  We grant counsel's motion
to withdraw.  All other relief not granted is hereby denied. (2)

								__________________________
								GINA M. BENAVIDES
								Justice
Do not publish.
See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 29th day of May, 2008.















 



1.  Sentences are to run concurrent. 
2. Appellant filed a pro se motion requesting new appellate counsel to obtain a reduction of his sentence.